Citation Nr: 1019930	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  06-01 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for posttrautmatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1969 to January 1972.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The case was previously before the Board in November 2008 and 
was remanded for additional development.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review of 
the issues decided herein.  Stegall v. West, 11 Vet. App. 268 
(1998).  


FINDING OF FACT

The Veteran did not engage in combat with the enemy during 
service, and it is not shown by credible supporting evidence 
that a stressor, which might lead to PTSD, occurred during 
service. 


CONCLUSION OF LAW

PTSD was not incurred or aggravated during active service.  
38 U.S.C.A. §§ 1110,  5103, 5103A, 5107 (West 2002), 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in November 2004, which substantially complied 
with the notice requirements.  Complete notice was sent in 
February 2007, and the claim was readjudicated in October 
2007 and November 2009 supplemental statements of the case.  
Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, and obtained medical opinions as to 
the etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and 
the appellant has not contended otherwise.  

The Board notes that the Veteran's PTSD stressor information 
has not been submitted to the U.S. Army and Joint Services 
Records Research Center (JSRRC) for verification.  Although 
he has identified the date and location of the alleged 
stressful event, the Veteran has not offered any evidence to 
corroborate his claim that he was in fact assigned to the 
175th Assault Helicopter Company or that he took part in any 
helicopter missions, despite repeated requests to do so.  As 
there is no evidence that the Veteran was ever assigned to 
the unit in question, evidence that a helicopter attack 
occurred is not material to the claim.  Therefore, no 
additional research into this event is required.  


VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Service Connection for PTSD

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the Veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in service stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304.

The Veteran is seeking service connection for PTSD, which he 
contends results from his experiences in service.  He has 
told VA examiners that he experienced some PTSD symptoms 
after his return from Vietnam, but these ultimately resolved.  
No complaints or diagnosis of PTSD or any other psychiatric 
disorder are documented in the service treatment records.  
There is no evidence in the record that any psychiatric 
disorder was diagnosed prior to 2004.  

The Veteran's Form DD-214 establishes that he served in 
Vietnam from February 1970 to January 1971, and his primary 
military occupational specialty (MOS) was that of airframe 
repairman.  The Veteran asserts that, upon arrival in 
Vietnam, he was reassigned to temporary duty as an observer 
and door gunner with the 175th Assault Helicopter Company.  
He reports that he participated in numerous supply drops and 
rescue operations during which he was fired upon.  

Service personnel records indicate that the Veteran was 
assigned to the 330th Transportation Company during the 
entirety of his tour in Vietnam.  There is no evidence in the 
record that he was ever temporarily assigned to another unit 
or that he worked as a helicopter door gunner.  The Veteran's 
service treatment records show no treatment for any combat-
type injuries, and he did not receive any decorations 
associated with combat or heroism.  

Thus, the evidence does not establish that the Veteran 
engaged in combat with the enemy.  His claimed stressors must 
therefore be substantiated by credible supporting evidence.  
See Moreau v. Brown, 9 Vet. App. 389, 394 (1996). 
Corroboration of every detail, including a veteran's personal 
participation is not required; rather the Veteran only needs 
to offer independent evidence of a stressful event that is 
sufficient to imply his or her personal exposure.  Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

In a December 2004 statement, the Veteran described supply 
and rescue missions in which he participated while working in 
a helicopter crew.  He reported that the missions were 
constantly under fire and he was often in a state of panic.  
He stated that individuals he knew were wounded, and he 
related an incident in which his helicopter was struck by 
ground fire and had to make a "hard landing" and wait to be 
rescued.  In his December 2005 Substantive Appeal, the 
Veteran stated that he was involved in a helicopter firefight 
in Vinh Long on May 9, 1970.  In letters dated in February 
and August 2007, the RO asked him to provide more details of 
his in-service stressors, to include the location and 
approximate date of the event within two months, as well as 
proof that he had been assigned to the 175th Assault 
Helicopter Company.  The Veteran responded in a September 
2007 statement in which he more precisely identified the area 
in which the helicopter was shot down; however, although he 
claimed to have a diary and photographs which document the 
incident, he did not provide any evidence to substantiate his 
involvement with the helicopter unit.  

After careful consideration, the Board concludes that service 
connection for PTSD cannot be granted because the Veteran's 
claimed in-service stressor cannot be verified.  The Board 
acknowledges that he has identified the date and location of 
an alleged attack on a helicopter, and that no attempt has 
been made to corroborate the occurrence of this event.  
However, nothing in the record supports the Veteran's 
contention that he was assigned to the unit in question or 
that he took part in any helicopter missions as a crew 
member.  Without evidence of his personal involvement in the 
incident, the fact that a helicopter may have been shot down 
does not advance his claim.  

The existence of a valid service stressor is a factual 
question for VA adjudicators, based on an assessment of the 
credibility and probative weight of all the evidence.  The 
Board is not bound to accept the Veteran's uncorroborated 
accounts of alleged stressors during service, nor is the 
Board required to accept the unsubstantiated opinions that 
alleged PTSD had its origins in service.  Moreau, 9 Vet. App. 
at 396. 

The Board acknowledges that a VA examiner diagnosed PTSD in 
June 2009 and associated the condition with the Veteran's 
military service.  However, the examiner's opinion was based 
on a history of combat experience provided by the Veteran, 
which is not substantiated by the record.  An opinion based 
upon an inaccurate factual premise has no probative value.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Service 
connection for PTSD cannot be granted in the absence of an 
in-service stressor, and an after-the-fact medical opinion 
cannot serve as the basis for corroboration of an in-service 
stressor.  See Moreau, 9 Vet. App. at 389   

In conclusion, the evidence does not support a finding that 
the Veteran engaged in combat with the enemy or that he was 
involved in a stressful event in service sufficient to cause 
PTSD.  Accordingly, the claim must be denied.  


ORDER

Service connection for PTSD is denied.  



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


